Citation Nr: 0524563	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
knee osteochondritis dissecans, postoperative. 

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO).  

In September 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  
A transcript of that hearing is of record. 

In December 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in June 
2005.  

A deferred rating dated in June 2005 reflects that a decision 
on a claim of an earlier effective date would be made after 
the current appeal was completed and that a claim for a total 
rating based on individual unemployable would be sent to the 
veteran because a recent VA examination indicated that the 
veteran might be unemployable due to service-connected 
disability.  These matter are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.  

2.  The veteran's left knee osteochondritis dissecans, 
postoperative, is manifested by lateral instability with 
positive Lachman's sign, varus deformity, and anterior 
cruciate ligament (ACL) deficiency, productive of severe 
functional impairment.

3.  The veteran's degenerative joint disease of the left knee 
is productive of palpable grinding and excruciating chronic 
pain resulting in marked decreased range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no more, 
for left knee osteochondritis dissecans, postoperative, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2004).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 20 percent rating, but no more, for 
degenerative joint disease of the left knee, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010-5260 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
January 2003 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in January 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in April 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual Background.

The service medical records indicate that the veteran twisted 
and fell on his left knee in November 1977.  He subsequently 
received treatment on several occasions for complaints of 
pain and swelling.  In 1980, the veteran underwent surgery on 
the knee and had a medial meniscus repaired; he was placed on 
profile.  A Medical Evaluation Board proceeding determined 
that the veteran's left knee condition existed prior to 
service, but it had been aggravated by service.  

On the occasion of his initial VA examination in February 
1991, the veteran complained of pain in the left knee.  He 
also reported difficulty bending the knee.  Following a 
physical evaluation, the veteran was diagnosed with residuals 
of left knee injury, with post traumatic degenerative 
changes.  

Based upon the above clinical findings, a rating action in 
August 1991 granted service connection for a left knee 
osteochondritis dissecans, postoperative; a 20 percent 
disability rating was assigned, effective November 30, 1990.  

The veteran was afforded a VA compensation examination in 
August 2000, at which time he reported difficulty sleeping at 
night because of the pain in his left knee.  The veteran 
indicated that he had difficulty with walking or standing for 
any prolonged periods of time due to pain in the left knee.  
He noted that the knee tended to lock; he also reported 
problems with swelling, stiffness, pain, weakness, lack of 
endurance, fatigue, and instability in the left knee.  The 
veteran indicated that he was unable to vacuum or walk for 
any distance; he also reported being unable to take out the 
trash, push a lawn mower, climb stairs or work in the garden.  
On examination, there was abnormal wear of the shoes, 
essentially to the left shoe.  The veteran's posture was 
normal; however, his gait was abnormal in that he tended to 
favor his left knee, resulting in a limp.  He was unable to 
walk for any distance or stand for any prolonged period of 
time.  Left knee flexion was to 80 degrees and painful, while 
extension was 0 degrees and painful.  There was no 
appreciable drawer test or McMurray's sign noted to either 
the right or left knee.  X-ray study of the left knee 
revealed severe degenerative joint disease of the knee.  The 
pertinent diagnosis was left knee osteochondritis dissecans 
with severe degenerative joint disease.  

An October 2000 rating decision confirmed the 20 percent 
disability rating for the left knee disorder.  That rating 
action granted an additional 10 percent rating based on 
limitation of motion with pain.  

The veteran's claim for an increased rating for the left knee 
disorder (VA Form 21-4138) was received in June 2002.  
Submitted in support of the veteran's claim were VA 
outpatient treatment reports, dated from October 2000 to 
September 2002, which show that the veteran received ongoing 
clinical attention and treatment, including physical therapy, 
for symptoms associated with arthritis of the left knee.  He 
received steroid injections with little relief, and he 
attended physical therapy.  During a clinical visit in 
January 2001, the veteran indicated that he had been told 
that he had "cartilage" problems.  It was noted that an 
October 2000 X-ray study revealed tricompartment 
osteoarthritis with loose bodies and effusion.  The 
assessment was chronic degenerative joint disease of the let 
knee with possible iliotibial band (ITB) syndrome secondary 
to chronic degenerative changes, and loose bodies in the 
knee.  When seen in July 2001, the veteran described his pain 
as a 9 on a scale of 1 to 10; he had minimal effusion and 
tenderness in the left knee.  On examination in July 2002, 
there was an antalgic gait pattern to the left lower 
extremity.  Range of motion was limited by pain approximately 
0 degrees to 95 degrees.  Mild effusion was noted.  He was 
unable to perform McMurray's.  A magnetic resonance imaging 
(MRI), performed in July 2002, revealed findings of advanced 
tricompartmental degenerative joint disease of the left knee.  
The veteran was advised to use a cane; he was also instructed 
to wear a brace with any ambulatory activity.  

On the occasion of a VA examination in January 2003, the 
veteran's posture was normal.  His gait was described as 
abnormal; he favored his left knee.  It was noted that the 
veteran required a brace as well as a cane for ambulation.  
The left knee revealed effusion, as well as a bowing valgus 
deformity.  Range of motion in the left knee was -10 degrees 
of extension and 60 degrees of flexion, with pain.  There was 
no ankylosis noted at the time of the examination.  Drawer 
and McMurray tests were normal.  There was evidence of 
locking pain, effusion, and crepitus in the left knee.  X-ray 
study of the left knee revealed extensive degenerative 
changes to the medial compartment with osseous deformity and 
lateral tibial plateau consistent with a loose body.  The 
pertinent diagnosis was marked decreased range of motion with 
pain associated with the knee.  

At his personal hearing in September 2004, the veteran 
contended that a higher rating is warranted for his left knee 
disorder.  In this regard, the veteran testified that the 
knee pain causes difficulty sleeping.  The veteran indicated 
that his left knee has greatly worsened since the last 
examination in January 2003.  The veteran noted that he was 
recently prescribed a knee brace that has a pump, which helps 
to adjust the knee joint and keep it in place.  The veteran 
indicated that he had problems with instability in the left 
knee.  The veteran indicated that he was currently unemployed 
as a result of a work-related back injury; however, he 
contended that he injured his back when his left knee gave 
out causing him to fall.  The veteran indicated that his 
doctors have told him that he will eventually need a total 
knee replacement; however, he was advised that there is no 
guarantee that such a procedure would help his knee.  

Submitted at the hearing were VA outpatient treatment 
reports, dated from February 2002 to September 2004, which 
show that the veteran continued to receive clinical 
evaluation and treatment for his chronic left knee disorder.  
These records show that the veteran has been prescribed a 
cane and a knee brace, has received steroid injections with 
little relief, and was undergoing physical therapy until 
recently.  During a clinical visit in August 2004, 
examination revealed small effusion in the left knee, with 
palpable deformity of the medial joint line; the assessment 
was left knee, post-traumatic degenerative joint disease.  

The veteran was afforded another VA examination in April 
2005, at which time it was noted that he had an abnormal gait 
with a lateral thrust to the left knee; he had an obvious 
antalgic gait due to painful left knee.  He used a cane for 
support and an assistive brace for support for the left knee 
as well.  His left knee range of motion was 5 degrees through 
65 degrees, and with pain throughout.  The examiner noted 
that any attempt at extension beyond 5 degrees or flexion 
beyond 65 degrees caused excruciating pain to the veteran.  
He had lateral instability of the left knee with a varus 
deformity on stance.  He appeared to have some ACL deficiency 
as well with a positive Lachman's and negative posterior 
drawer.  He was stable to valgus stress.  The veteran had 
pain with any motion of the left knee and palpable grinding.  
He had no subluxation.  X-ray study of the left knee revealed 
severe degenerative joint disease.  

The examiner noted that the veteran had severe left knee 
arthritis, osteochondritis dissecans postoperative, and 
decreased range of motion of the left knee.  The examiner 
indicated that the veteran was clearly on the verge of 
needing a knee replacement.  He indicated that the veteran 
was considering proceeding with the replacement and was 
certainly a candidate based on the findings of the current 
examination.  The examiner further noted that the veteran had 
chronic left knee pain.  The examiner stated that routine 
daily activities were difficult for the veteran to perform, 
in that every step he took with the left leg was painful.  
The examiner also stated that additional limitation following 
repetitive use involved increased pain, fatigue, weakness, 
incoordination, but no decreased range of motion on top of 
what he was able to perform.  It was noted that flare-ups 
occurred daily; and, they occurred due to anything and they 
last anywhere from 30 minutes to several hours.  With the 
flare ups, the veteran usually had increased pain, fatigue, 
weakness, incoordination, but no decreased range of motion.  
The examiner noted that the veteran had 
instability/subluxation of the knee.  The examiner stated 
that the veteran could not function in the workplace with his 
current left knee condition, even in a sedentary position, 
because he had pain in his left knee even when he sat.  


III.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


A.  Increased rating for left knee osteochondritis dissecans, 
postoperative.

Service connection is currently in effect for left knee 
osteochondritis dissecans, postoperative, rated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
20 percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned for severe 
impairment.  

The evidence reflects that the veteran has complained of 
instability in the left knee and giving way of the left knee, 
which has caused him to fall from time to time.  Recent VA 
treatment reports indicate that the veteran has been 
prescribed a cane and a knee brace, and he has received 
steroid injections with little relief.  At the April 2005 VA 
examination, it was noted that the veteran used a cane and an 
assistive brace for support for the left knee.  Testing did 
reveal a lateral instability of the left knee with a varus 
deformity on stance with severe pain.  He had ACL deficiency 
as well as a positive Lachman's sign.  The examiner noted 
that routine daily activities were difficult for the veteran 
to perform in that every step he took with the left leg was 
painful, and he had painful left knee motion on examination.  
The examiner further noted that additional limitation 
following repetitive use involved increased pain, fatigue, 
weakness, and incoordination.  Even more significant, the 
examiner stated "clearly, he cannot function in the 
workplace with his left knee as it is right now, even in a 
sedentary position.  He has pain in his left knee even when 
he is sitting."  Resolving doubt in the veteran's favor and 
considering factors outlined by the Court in DeLuca, the 
Board finds that the disability picture presented is 
comparable to a severe impairment under Diagnostic Code 5257 
as to warrant the assignment of a 30 percent rating.  See 38 
C.F.R. § 4.7 (2004).  


B.  Increased rating for degenerative joint disease of the 
left knee.

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. 38 C.F.R. § 4.14 (2004).  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In an August 1998 
precedent opinion, the Acting General Counsel of the VA 
clarified that if a musculoskeletal disability is rated under 
a specific Diagnostic Code that does not list limitation of 
motion as part of the rating criteria, and another Diagnostic 
Code based on limitation of motion may be applicable, the 
latter Diagnostic Code must be considered in light of 
sections 4.40, 4.45, and 4.59. VAOPGPREC 9-98 (1998).  Here, 
in accordance with VAOPGPREC 9-98, the RO has provided a 
separate 10 percent evaluation for the degenerative joint 
disease in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  

Diagnostic Code 5010 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Code 5257 and 5010 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Diagnostic Codes 5257 and 5010, if the criteria for each 
code are met, is not pyramiding. VAOPGCPREC 23-97 (1997).  
When radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98 
(1998).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  The average normal range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2004).  
If the evidence shows compensable limitation of both flexion 
and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.  

The veteran's degenerative joint disease is currently rated 
under Diagnostic Code 5003, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 or 5261).  However, when the limitation of motion 
of the specified joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  

Limitation of motion must be objectively confirmed by finding 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those two or more 
major joints.  

The record reflects X-ray evidence of degenerative changes in 
the veteran's left knee.  The April 2005 VA examination 
report revealed that the veteran had extension to 5 degrees, 
and any attempts at extension beyond that point caused 
excruciating pain.  The veteran reportedly was able to flex 
his left knee to 65 degrees, which would warrant only a 
noncompensable evaluation under Diagnostic Code 5260; 
however, the examiner also noted that any attempt to flex 
beyond that point caused excruciating pain.  Therefore, based 
strictly on range of motion studies, a compensable evaluation 
under either Diagnostic Code 5260 or 5261 is not warranted.  

However, the veteran has consistently complained of left knee 
pain, worse on prolonged standing, walking, or prolonged 
activity.  And, as noted above, the VA examiner confirmed 
that the veteran had decreased and painful left knee motion 
on examination.  Furthermore, the veteran's left knee pain is 
manifested by objective clinical findings of positive pain 
with any motion of the left knee and palpable grinding, and 
as noted above, X-ray findings of severe degenerative joint 
disease.  The Board notes that such findings are indicative 
of an underlying pathology for knee pain.  In this respect, 
it was noted by the VA examiner in April 2005 that routine 
daily activities were difficult for the veteran to perform in 
that every step he took with the left leg was painful.  The 
above findings tend to show functional loss due to pain.  
Therefore, when considering factors outlined in DeLuca, the 
disability picture presented is comparable to the criteria 
for a 20 percent rating.  38 C.F.R. § 4.7 (2004).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5257 
do not provide a basis to assign a rating greater than 30 
percent for left knee osteochondritis dissecans, 
postoperative.  The Board also finds that Diagnostic Codes 
other than 5010 do not provide a basis to assign an 
evaluation greater than the 20 percent rating assigned by 
this decision for arthritis.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b) (1) (2004).  


ORDER

A rating of 30 percent for the veteran's left knee 
osteochondritis dissecans, postoperative, is granted, subject 
to regulations governing the payment of monetary benefits.  

An increased rating to 20 percent for degenerative joint 
disease of the left knee is granted, subject to regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


